COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
 CHRISTOPHER L. GAY AND
 STEVEN L. CARROLL,                             §               No. 08-13-00028-CV

                        Appellants,             §                   Appeal from

 v.                                             §                30th District Court

 THE CITY OF WICHITA FALLS,                     §             of Wichita County, Texas
 TEXAS,
                                                §                 (TC # 177,392A)
                        Appellee.
                                                §



                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and its sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs, both in this Court and the court below for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 13TH DAY OF AUGUST, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.